Citation Nr: 1133080	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  03-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In April 2005, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In November 2004 and July 2009, the Board remanded this case for further evidentiary development.  Thereafter, in a March 2010 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss, and remanded the claim on the merits for further evidentiary development.  In April 2011, the Board again remanded this case for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

Audiometric findings at entrance into service reveal some hearing loss in both ears; however, the most probative evidence of record does not show that such disability underwent a permanent worsening beyond normal progression during the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may such be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1111, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2001 letter issued prior to the decision on appeal, and in a March 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, the March 2010 letter asked the Veteran to provide additional information and evidence regarding his claim.  The case was last readjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private treatment records and examination reports, VA treatment records and examination reports, hearing testimony, Massachusetts police department records, a statement from the Veteran's employer, Internet information, and an issue of National Geographic.

Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining an additional medical opinion.  In response, the Veteran was scheduled for and underwent a new VA audiological examination in May 2011, at which time the examining audiologist provided the requested opinion with supporting rationale.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from bilateral hearing loss as a result of enduring noise exposure in service while working as an infantryman without adequate ear protection.  The Veteran's DD Form 214 confirms that his military occupational specialty was as an indirect fire infantryman and shows that he received a Sharpshooter (M-16 Rifle) award.  Audiometric testing performed at the Veteran's December 1981 service entrance examination, as well as during service in February 1983 and April 1984, revealed hearing loss for VA purposes in his right ear and elevated thresholds above 20 decibels in his left ear.  The February 1983 audiogram results were interpreted as reflecting mild high-frequency sensorineural hearing loss bilaterally.  The Veteran signed a waiver opting not to undergo a separation examination at the time of his discharge from active service in March 1985.

Following his discharge from active service, the Veteran entered the Army Reserve.  His March 1988 entrance examination showed the results of two audiograms, which both revealed hearing loss for VA purposes in his right ear as well as elevated thresholds in his left ear.  The Board notes that all efforts to obtain any additional Army Reserve treatment records for the Veteran have been unsuccessful.  In September 2009, the VA Records Management Center indicated that the requested service treatment records could not be located and were not of record at that facility.  The Board is mindful that, in a case such as this where service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, it is significant to note that at his April 2005 hearing, the Veteran indicated that he could not remember undergoing any physicals in the Army Reserve other than the March 1988 examination, and that report is already of record.

The post-service medical evidence reflects that the Veteran first reported decreased hearing acuity in his left ear in November 1991, as documented by a VA Medical Certificate, but no gross hearing impairment was found on that occasion.  During a February 1992 private audiological examination, it was noted that the Veteran had been exposed to loud noise in service as well as during post-service rifle practice (while using ear protection for the latter).  The February 1992 private examiner noted that the Veteran's hearing loss was from noise exposure, but did not specify the timing or type of such noise exposure.  The Veteran underwent audiological examinations in May 1992 (VA), January 2001 (private), and August 2001 (VA), but none of those examiners offered any opinions as to whether the Veteran's current bilateral hearing loss is possibly related to his service or to a preexisting disability that was permanently aggravated by service.

In an August 2001 statement, the Veteran's employer noted that when the Veteran began employment with that company in July 2001, the Veteran had reported having difficulties with his hearing on the job due to hearing loss from his military service.  At his April 2005 hearing, the Veteran testified that he was not provided with adequate ear protection while exposed to a great deal of loud noise during active service.  He also testified that he was unaware of having any hearing loss prior to entering active service.

Pursuant to the Board's March 2010 Remand, the Veteran underwent a VA audiological examination in July 2010.  On that occasion, the examiner reviewed the claims file and noted that all records (including the military entrance physical) showed a bilateral hearing loss in the high frequencies.  It was noted that the Veteran had a history of military noise exposure from explosives, and he denied any post military occupational or recreational noise exposure.  Audiometric testing revealed sensorineural hearing loss bilaterally.  The examiner concluded that, based on the fact that there was no significant worsening (greater than 10 decibels) in the Veteran's hearing thresholds from 500 to 4000 Hertz between December 1981 (service entrance examination) and May 1992 (post-service VA audiological examination), the Veteran's bilateral high frequency sensorineural hearing loss is not considered to be related to his military noise exposure.

Pursuant to the Board's April 2011 Remand, the Veteran underwent another VA audiological examination in May 2011.  On that occasion, the examiner reviewed the claims file, including all of the audiometric test results documented in service and following service.  Audiometric testing revealed sensorineural hearing loss bilaterally.  The examiner concluded that, for each ear, the Veteran's preexisting hearing loss did not undergo a permanent worsening during service.  The examiner further concluded that the Veteran's bilateral high frequency sensorineural hearing loss is not considered to be related to his military noise exposure.  In response to the Board's instruction for the examiner to provide the medical basis for why a less than 10 decibel shift in puretone thresholds from the 1981 audiogram to the 1992 audiogram was not considered to be a significant decrease (as stated by the July 2010 examiner), the examiner noted that, according to VA guidelines and the National Institute for Occupational Safety and Health (NIOSH), a Significant Threshold Shift describes a change of 15 decibels or more at any frequency 500 through 6000 Hertz from baseline level.  The examiner stated that there is no such change noted from the Veteran's induction examination to his re-entry into the Reserves in 1988, and further stated that there was no audiometric examination at discharge.

The evidence of record indicates that the Veteran's bilateral hearing loss was noted on entrance examination.  In this regard, the audiometric reports showed puretone thresholds greater than 20 decibels in both ears, and the VA examiner interpreted such findings as reflecting hearing loss.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his hearing loss.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417.

In this case, the most probative evidence of record does not show that the Veteran's bilateral hearing loss underwent a permanent worsening beyond normal progression during his active service. 

While the Veteran contends that his bilateral hearing loss is related to his noise exposure in service, there is no indication that the Veteran has specialized training in diagnosing audiological disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether symptoms he experienced in service or following service are in any way related to his current bilateral hearing loss is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the only medical opinions specifically addressing the relationship between the Veteran's current hearing loss and service are against the claim.  The Board finds such medical opinions to be more probative than the Veteran's lay assertions as to the onset and etiology of his hearing loss.

In this regard, the July 2010 examiner reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, she provided adequate reasoning and bases for the opinion that the Veteran's bilateral high frequency sensorineural hearing loss is not considered to be related to his military noise exposure, based on the fact that there was no significant worsening (greater than 10 decibels) in the Veteran's hearing thresholds from 500 to 4000 Hertz between December 1981 (service entrance examination) and May 1992 (post-service VA audiological examination).  Furthermore, the May 2011 examiner also reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, she too provided adequate reasoning and bases for the opinions that the Veteran's preexisting hearing loss did not undergo a permanent worsening during service and that the Veteran's bilateral high frequency sensorineural hearing loss is not considered to be related to his military noise exposure.  For these reasons, the opinions by the VA examiners are of greater probative value than the Veteran's contentions regarding his bilateral hearing loss.

In sum, the Board finds that the most probative evidence indicates that the Veteran's hearing loss existed prior to his entry into service, was noted on his entrance examination, and did not undergo a permanent worsening beyond normal progression during his active service; as a result, the presumption of aggravation does not attach.  See 38 U.S.C.A. § 1153.  Moreover, his hearing loss is not shown to have manifested to a compensable degree within one year following discharge from service.  Accordingly, service connection for the Veteran's bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


